Exhibit 10.5


BACKSTOP AGREEMENT
This BACKSTOP AGREEMENT (this “Agreement”), dated as of December 5, 2019, is
entered into by and between Cerecor Inc., a Delaware corporation with offices
located at 540 Gaither Road, Suite 400, Rockville, Maryland 20850
(the ”Company”), and Armistice Capital Master Fund Ltd. (the “Backstop
Investor”).
RECITALS
WHEREAS, the Company desires to enter into an Agreement and Plan of Merger (the
“Merger Agreement”) with Genie Merger Sub, Inc., a Delaware corporation and
wholly owned subsidiary of the Company, Second Genie Merger Sub, LLC, a Delaware
limited liability company and wholly owned subsidiary of the Company, and Aevi
Genomic Medicine, Inc., a Delaware corporation (“Aevi”), and upon the terms and
subject to the satisfaction or waiver of the conditions set forth in the Merger
Agreement, the transaction will be structured as a two-step merger, with Aevi
continuing as the surviving company and a direct wholly-owned subsidiary of the
Company (the “Merger”);
WHEREAS, pursuant to promissory notes contemplated by the Merger Agreement, the
Company is obligated to make funds available to Aevi in order to fund the
operation of Aevi’s business prior to the close of the Merger (the “Aevi
Notes”);
WHEREAS, in order to ensure that the required funding that may be issued to Aevi
pursuant to those promissory notes, pursuant to the terms of this Agreement and
upon the terms and subject to the conditions and limitations set forth therein,
the Company is willing to sell, and the Backstop Investor is willing to purchase
shares of the Company’s common stock, $0.001 par value per share ( “Common
Stock”) at the Issue Price per share (the “Shares”);
WHEREAS, the Company and the Backstop Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder, or any successor statute
(the “1933 Act”).
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Backstop
Investor hereby agree as follows:
1.
BACKSTOP COMMITMENT.

(a)     Upon the terms and subject to the conditions contained herein, the
Company shall have the option to require the Backstop Investor to purchase from
the Company on a Closing Date, and the Backstop Investor, in reliance on the
representations and warranties set forth in this Agreement hereby agree to
purchase from the Company, the Shares set forth in the Closing Notice, as
applicable, subject in all respects to the limitations set forth in Section 1(d)
below. The Shares that the Backstop Investor is required to purchase pursuant to
this Section 1(a) are referred to herein as the Backstop Investor’s “Backstop
Shares.”
(b)    Subject in all respects to the limitations set forth in Section 1(d)
below, the Company may require the Backstop Investor to purchase all or a
percentage of the remaining Purchase




--------------------------------------------------------------------------------




Maximum (as defined below) on any subsequent date (each, a “Closing Date”) by
giving to the Backstop Investor, at least seven Business Days prior to such
Closing Date, a written notification (a “Closing Notice”) setting forth the
percentage of the Purchase Maximum that the Company requires the Backstop
Investor to purchase on such Closing Date. Notwithstanding anything to the
contrary contained herein, the Company shall be permitted to issue a Closing
Notice only if the Closing Date will occur during a “window period” (as such
term is defined in the Company’s Window Period Policy). The Company shall
neither issue a Closing Notice nor permit a Closing to occur while any Company
employee, officer or director is in possession of material non-public
information.
(c)    On each Closing Date (the “Closing”), (i) payment for the Backstop Shares
that the Backstop Investor has agreed to purchase shall be effected by the
Backstop Investor wiring an amount (such amount, a “Backstop Drawdown Amount”),
to an account of the Company identified to the Backstop Investor at least five
days prior to such Closing, equal to the product of (1) the number of Backstop
Shares issuable to the Backstop Investor at such Closing (as set forth in a
Closing Notice) and (2) the Issue Price, which shall be equal to the closing
price for the Common Stock on the Principal Market (as defined below) on the
Closing Date, and (ii) the Company shall deliver to the Backstop Investor the
Backstop Shares and such certificates.
(d)    The obligation of the Backstop Investor to purchase Shares hereunder
shall terminate on March 20, 2020 (the “Termination Date”). Notwithstanding
anything to the contrary contained herein, in no event shall the Backstop
Investor be required to purchase at any Closing hereunder a number of Shares in
excess of the Purchase Maximum. As used herein, the term “Purchase Maximum”
means an amount equal to (1) $15 million minus (2) the aggregate purchase price
of Backstop Shares purchased by the Backstop Investor hereunder on or prior to
such date minus (3) without duplication, the aggregate cash proceeds actually
received by the Company after the date hereof but on or prior to such date from
(i) the sale of its equity or equity-linked securities, in a bona fide
transaction, or (ii) the sale of Millipred® to a third party.
(e)    Conditions to the Backstop Investor’s Obligation to Purchase the Backstop
Shares. Notwithstanding anything to the contrary, the obligatioAn of the
Backstop Investor to purchase Backstop Shares on a Closing Date is subject to
the satisfaction, at or before such Closing Date, of each of the following
conditions, provided that these conditions are for the Backstop Investor’s sole
benefit and may be waived by the Backstop Investor at any time in its sole
discretion by providing the Company with prior written notice thereof:
(i)    The Company shall have duly executed and delivered to the Backstop
Investor this Agreement and a Closing Notice, and the Company shall have duly
executed and delivered to the Backstop Investor the aggregate number of Backstop
Shares pursuant to this Agreement and such Closing Notice.
(ii)    All of the representations and warranties made by the Company in this
Agreement that are qualified by materiality or Material Adverse Effect (as
defined below) shall be true and correct in all respects as of the date hereof
and as of such Closing Date as though made at and as of such Closing Date
(except to the extent such representations and warranties expressly speak as of
an earlier date, which shall be true and correct in all respects as of such
date) and all of the representations and warranties made by the Company in this
Agreement that are not qualified by materiality or Material Adverse Effect shall
be true and correct in all material respects as of the date hereof and as of
such Closing Date as though made at and as of such Closing Date (except to the
extent such representations


2

--------------------------------------------------------------------------------




and warranties expressly speak as of an earlier date, which shall be true and
correct in all material respects as of such date);
(iii)    The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor, except as disclosed in the SEC Documents, shall suspension
by the SEC or the Principal Market have been threatened (with a reasonable
prospect of delisting or suspension occurring after giving effect to all
applicable notice, appeal, compliance and hearing periods), as of the Closing
Date, either (I) in writing by the SEC or the Principal Market or (II) by
falling below the minimum maintenance requirements of the Principal Market.
(iv)    The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.
(v)    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.
(vi)    Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.
(vii)    From the date hereof to the Closing Date, (i) trading in the Common
Stock shall not have been suspended by the SEC or the Principal Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to the Closing), and, (ii) at any
time prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Backstop Investor, makes it impracticable or
inadvisable to purchase the Shares at the Closing.
(viii)    The Company shall have delivered to the Backstop Investor such other
documents relating to the transactions contemplated by this Agreement as the
Backstop Investor or its counsel may reasonably request.
(f)    Conditions to the Obligation of the Company to Issue Backstop Shares. The
obligation of the Company hereunder to issue and sell the Backstop Shares to the
Backstop Investor on a Closing Date is subject to the satisfaction, at or before
the such Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Backstop Investor with prior
written notice thereof:
(i)    The Backstop Investor shall have delivered to the Company its respective
Backstop Drawdown Amount with respect to such Closing Date by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.


3

--------------------------------------------------------------------------------




(ii)    All of the representations and warranties made by the Backstop Investor
in this Agreement that are qualified by materiality or Material Adverse Effect
shall be true and correct in all respects as of the date hereof and as of such
Closing Date as though made at and as of such Closing Date (except to the extent
such representations and warranties expressly speak as of an earlier date, which
shall be true and correct in all respects as of such date) and all of the
representations and warranties made by the Backstop Investor in this Agreement
that are not qualified by materiality or Material Adverse Effect shall be true
and correct in all material respects as of the date hereof and as of such
Closing Date as though made at and as of such Closing Date (except to the extent
such representations and warranties expressly speak as of an earlier date, which
shall be true and correct in all material respects as of such date).
(iii)    The Backstop Investor shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Backstop
Investor at or prior to such Closing Date.
2.
BACKSTOP INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Backstop Investor represents and warrants to the Company that, as of the
date hereof and as of each Closing Date:
(a)    Organization; Authority. The Backstop Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and the Backstop Investor has the requisite
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.
(b)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Backstop Investor and
constitutes the legal, valid and binding obligation of the Backstop Investor
enforceable against the Backstop Investor in accordance with its terms, except
as such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
(c)    No Conflicts. The execution, delivery and performance by the Backstop
Investor of this Agreement and the consummation by the Backstop Investor of the
transactions contemplated hereby will not (i) contravene the organizational
documents of the Backstop Investor, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Backstop
Investor is a party or (iii) contravene any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Backstop Investor, except, in the case of clauses (ii) and (iii) above, for
such conflicts, defaults, rights or violations which would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
the ability of the Backstop Investor to perform its obligations hereunder.
(d)    No Public Sale or Distribution. The Backstop Investor is acquiring the
Shares for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in contravention of the
1933 Act; provided, however, that by making the representations herein, the
Backstop Investor does not agree to hold any of the Shares for any minimum or
other specific term and reserves the right to dispose of the Shares at any time
in accordance with or pursuant to registration under the 1933 Act or an
available exemption from such registration requirements.


4

--------------------------------------------------------------------------------




(e)    Accredited Investor Status. The Backstop Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D under the 1933
Act.
(f)    Reliance on Exemptions. The Backstop Investor understands that the Shares
have not been registered under the 1933 Act or any applicable state securities
laws and are being offered and sold to it in reliance on the exemptions from
registration under the 1933 Act provided by Section 4(a)(2) of the 1933 Act and
pursuant to similar exemption from any applicable state securities laws and that
the Company is relying in part upon the truth and accuracy of, and the Backstop
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Backstop Investor set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Backstop Investor to acquire the Shares.
(g)    Transfer or Resale. The Backstop Investor understands that: (i) the
Shares may not be offered for sale, sold, assigned or transferred (a
“Transfer”), directly or indirectly, unless (a) subsequently registered under
the 1933 Act, (b) such Transfer is to the Company, or (c) such Transfer is
pursuant to a transaction that does not require registration under the 1933 Act
or any applicable state securities laws; and (ii) any Transfer of the Shares
made in reliance on Rule 144 under the 1933 Act may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not available, any resale
of the Shares under circumstances in which the seller (or the Person) through
whom the Transfer is made may be deemed to be an underwriter (as that term is
defined in the 1933 Act) may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder. For purposes of
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any government or any department or agency
thereof.
(h)    Legends. The Backstop Investor understands that the certificates or other
instruments representing the Shares and, until the earlier of (i) effectiveness
of a resale registration statement covering the Shares and (ii) six (6) months
after the date on which the Backstop Investor purchased the Shares from the
Company, shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):
THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THESE SECURITIES MAY BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED DIRECTLY OR INDIRECTLY, ONLY (A) TO THE COMPANY, (B) IF
THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE 144 OR RULE 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS PROVIDED THAT THE HOLDER HAS FURNISHED TO THE COMPANY REASONABLE
ASSURANCES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT
OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER AND SALE OF
SECURITIES. THE COMPANY AGREES TO REMOVE SUCH LEGENDS UPON THE EARLIER TO OCCUR
OF THE (I) EFFECTIVENESS OF A RESALE


5

--------------------------------------------------------------------------------




REGISTRATION STATEMENT COVERING THE COMMON SHARES AND (II) SIX (6) MONTHS AFTER
THE DATE ON WHICH THE BUYER PURCHASED THE SECURITIES FROM THE COMPANY, WITHOUT
FURTHER ACTION BY THE HOLDER.
3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to the Backstop Investor that, as of the
date hereof and each Closing Date and except as set forth in the Disclosure
Schedule hereto:
(a)    Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to conduct their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its Subsidiaries taken as a whole, (ii) the transactions
contemplated hereby or (iii) the authority or ability of the Company or any of
its Subsidiaries to perform any of their respective obligations under this
Agreement. “Subsidiaries” means any Person in which the Company, directly or
indirectly, (A) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (B) controls or operates all or any part of
the business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary”.


(b)     Authorization; Enforcement; Validity. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and to issue the Shares in accordance with the terms hereof. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby have been duly authorized by
the Company’s board of directors and (other than the filings with the SEC,
Principal Market and any other filings as may be required by any state
securities agencies) no further filing, consent or authorization is required by
the Company, its board of directors or its stockholders or other governing body.
This Agreement has been duly executed and delivered by the Company, and each
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law.


(c)    Issuance of Securities. The issuance of the Common Shares is duly
authorized and, upon issuance and payment in accordance with the terms of this
Agreement shall be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights, mortgages, defects, claims, liens, pledges,
charges, taxes, rights of first refusal, encumbrances, security interests and
other encumbrances with respect to the issuance thereof.


(d)    No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Company’s
Certificate of Incorporation and Bylaws, certificate of formation,


6

--------------------------------------------------------------------------------




memorandum of association, articles of association, bylaws or other
organizational documents of the Company or any of its Subsidiaries, or any
capital stock or other securities of the Company or any of its Subsidiaries,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including, without limitation, foreign,
federal and state securities laws and regulations and the rules and regulations
of The NASDAQ Capital Market (the “Principal Market”), with a reasonable
prospect of delisting or suspension occurring after giving effect to all
applicable notice, appeal, compliance and hearing periods, and including all
applicable foreign, federal and state laws, rules and regulations) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
(ii) and (iii) for any such conflict, default or violation that would not
reasonably be expected to have a Material Adverse Effect.


(e)    Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filings with the SEC, Principal Market and any other
filings as may be required by any state securities agencies), any Governmental
Entity (as defined below) or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by this Agreement, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been or will be
obtained or effected on or prior to the Closing Date, and no shareholder
consents or approvals are required to effect the offer, sale and issuance of the
Shares and neither the Company nor any of its Subsidiaries are aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by this Agreement. The Company is not in violation of the
requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future. “Governmental Entity” means any nation,
state, county, city, town, village, district, or other political jurisdiction of
any nature, federal, state, local, municipal, foreign, or other government,
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), multi-national organization or body; or body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.


(f)    Acknowledgment Backstop Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Backstop Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Backstop Investor is not acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby, and any advice given by
the Backstop Investor or any of its representatives or agents in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
the Backstop Investor’s purchase of the Shares. The Company further represents
to the Backstop Investor that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.




7

--------------------------------------------------------------------------------




(g)    Placement Agent’s Fees. None of the Company or its Subsidiaries has, and
no manager, governor, director, officer or employee of any of them has, employed
any broker or finder, or incurred or will incur any broker’s, finder’s or
similar fees, commissions or expenses, in each case in connection with the
transactions contemplated by this Agreement, for which the Backstop Investor or
its designees will be liable.


(h)    No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Shares to require approval of stockholders of the Company for purposes of the
1933 Act or under any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Principal Market.
None of the Company, its Subsidiaries, their affiliates nor any Person acting on
their behalf will take any action or steps that would cause the offering of any
of the Shares to be integrated with other offerings of securities of the
Company.


(i)    Application of Takeover Protections; Rights Agreement. The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement), stockholder rights plan or other similar
anti-takeover provision under the Certificate of Incorporation, Bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to the Backstop Investor as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Shares and the Backstop Investor’s
ownership of the Shares. The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
shares of Common Stock or a change in control of the Company or any of its
Subsidiaries.


(j)    SEC Documents; Financial Statements. During the two years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the Securities and Exchange Act of
1934, as amended (the “1934 Act”) (all of the foregoing filed prior to the date
hereof and all exhibits and appendices included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company made
available to the Backstop Investor or its representative true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements (including, without limitation,
any notes or any letter of the independent accountants of the Company with
respect thereto) of the Company included in the SEC Documents (the “Financial
Statements”) complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such Financial Statements have
been prepared in accordance with U.S. generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates


8

--------------------------------------------------------------------------------




thereof and the results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). The reserves, if any, established by the Company or the lack of
reserves, if applicable, are reasonable based upon facts and circumstances known
by the Company on the date hereof and there are no loss contingencies that are
required to be accrued by the Statement of Financial Accounting Standard No. 5
of the Financial Accounting Standards Board which are not provided for by the
Company in its Financial Statements or otherwise. Except as listed in Section
3(j) of the Company Disclosure Letter, attached hereto as Exhibit A, the Company
is not currently contemplating to amend or restate any of the Financial
Statements nor is the Company currently aware of facts or circumstances which
would require the Company to amend or restate any of the Financial Statements,
in each case, in order for any of the Financials Statements to be in compliance
with GAAP and the rules and regulations of the SEC. The Company has not been
informed by its independent accountants that they recommend that the Company
amend or restate any of the Financial Statements or that there is any need for
the Company to amend or restate any of the Financial Statements.


(k)    Absence of Certain Changes. Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K and any subsequent
unaudited financial statements contained in Form 10-Q there has been no material
adverse change and no material adverse development in the business, assets,
liabilities, properties, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any of its Subsidiaries.
Except as listed in Section 3(k) of the Company Disclosure Letter, attached
hereto as Exhibit A, since the date of the Company’s most recent audited
financial statements contained in a Form 10-K, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any material capital expenditures, individually or in the aggregate.
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so.


(l)     No Undisclosed Events, Liabilities, Developments or Circumstances. Other
than the transactions contemplated by this Agreement and as listed in Section
3(l) of the Company Disclosure Letter, attached hereto as Exhibit A, since, no
event, liability, development or circumstance has occurred or exists, or is
reasonably expected to exist or occur with respect to the Company, any of its
Subsidiaries or any of their respective businesses, properties, liabilities,
prospects, operations (including results thereof) or condition (financial or
otherwise), that (i) would be required to be disclosed by the Company under
applicable securities laws on a registration statement on Form S-1 filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced, (ii) could have a material adverse effect
on the Backstop Investor’s investment hereunder or (iii) could have a Material
Adverse Effect.


(m)    Equity Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of (i) 200,000,000 shares of Common Stock, of
which, 44,106,794 were issued and outstanding as of December 4, 2019, and
27,025,210 shares are reserved for issuance pursuant to securities exercisable
or exchangeable for, or convertible into, shares of Common Stock (inclusive of
convertible preferred stock), and (ii) 5,500,000 shares of preferred stock, of
which 2,857,143 were issued and outstanding as of December 4, 2019. No shares of
Common Stock or preferred stock are held in treasury. All of such outstanding
shares are duly authorized and have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. Except as has been disclosed in the
SEC Documents: (i) none of the


9

--------------------------------------------------------------------------------




Company’s or any Subsidiary’s capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company or any Subsidiary; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements, except as listed in
Section 3(m) of the Company Disclosure Letter, attached hereto as Exhibit A, by
which the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements, except as listed in Section 3(m) of the Company Disclosure Letter,
attached hereto as Exhibit A, under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act,
other than agreements with the Backstop Investor; (vi) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, except as listed in Section 3(m) of
the Company Disclosure Letter, attached hereto as Exhibit A, and those incurred
in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect.


4.
COVENANTS.

(a)    Best Efforts. The Company shall use its best efforts to timely satisfy
each of the conditions to be satisfied by it as provided in Section 1
(b)    Use of Proceeds. The Company will use the proceeds resulting from the
issuance of the Backstop Shares for general corporate purposes and to fund the
Aevi Notes.
(c)    Blue Sky. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to, qualify the Shares under applicable securities or “Blue
Sky” laws of the states of the United States (or to obtain an exemption from
such qualification), and shall provide evidence of any such action so taken to
the Backstop Investor on or prior to such Closing Date. Without limiting any
other obligation of the Company under this Agreement, the Company shall timely
make all filings and reports relating to the offer and sale of the Shares
required under all applicable securities laws (including, without limitation,
all applicable federal securities laws and all applicable “Blue Sky” laws), and
the Company shall comply with all applicable foreign, federal, state and local
laws, statutes, rules, regulations and the like relating to the offering and
sale of the Shares to the Backstop Investor.


10

--------------------------------------------------------------------------------




(d)    Reporting Status. Until the earlier of (x) the date on which the Shares
may be resold by the Backstop Investor without restriction under Rule 144 under
the 1933 Act, or (y) the date no Shares are held by the Backstop Investor (the
“Reporting Period”), the Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would no longer require or
otherwise permit such termination.
(e)    Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Shares on an Eligible Market and
shall maintain such listing of all Common Shares from time to time issuable
under the terms of this Agreement on such national securities exchange or
automated quotation system. The Company shall maintain the Common Stock’s
listing or authorization for quotation (as the case may be) on the Principal
Market, The New York Stock Exchange, the NYSE American, the NASDAQ Capital
Market, the NASDAQ Global Market or the NASDAQ Global Select Market (each, an
“Eligible Market”). Neither the Company nor any of its Subsidiaries shall take
any action which could be reasonably expected to result in the delisting or
suspension of the Common Stock on an Eligible Market. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 4(e).
(f)    Except as otherwise set forth in this Agreement, each party to this
Agreement shall bear its own expenses in connection with the sale of the Shares
to the Backstop Investor provided however, that the Company shall bear all of
the costs and expenses of the registration of the Shares pursuant to Section
4(g), below. The Company shall be responsible for the payment of any transfer
agent fees and Depository Trust Company (“DTC”) relating to or arising out of
the transactions contemplated hereby. The Company shall pay, and hold the
Backstop Investor harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys’ fees and out-of-pocket expenses)
arising in connection with any claim relating to any such payment.
(g)    Resale Registration. The Company agrees to register the Shares for resale
pursuant to a registration statement to be filed with the SEC within 30 days of
the Termination Date, and subject to the specific terms and conditions of a
registration rights agreement to be negotiated in good faith and entered into by
the Company and the Backstop Investor.
5.TERMINATION.
(a)    The Backstop Investor shall have the right to terminate its obligations
under this Agreement for a breach by the Company of the terms and provisions of
this Agreement without liability of the Backstop Investor to the Company;
provided, however, (i) the right to terminate this Agreement under this Section
5(a) shall not be available to the Backstop Investor if the failure of the
transactions contemplated by this Agreement to have been consummated by such
date is the result of the Backstop Investor’s breach of this Agreement and (ii)
the abandonment of the sale and purchase of the Shares shall be applicable only
upon the Backstop Investor providing such written notice.
(b)    This Agreement shall automatically terminate at such time as the Company
receives aggregate cash proceeds of at least $15 million after the date hereof
but prior to the Termination Date from (i) the sale of its equity or
equity-linked securities, in a bona fide transaction, or (ii) the sale of
Millipred® to a third party.




11

--------------------------------------------------------------------------------




Nothing contained in this Section 5 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or to impair the right of any party to compel specific performance by
any other party of its obligations under this Agreement.


6.
MISCELLANEOUS.

(a)    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. The Company and
Backstop Investor each hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in Delaware for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or thereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process consents to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address for such notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein shall be deemed or operate to preclude the
Backstop Investor from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Backstop Investor or to enforce a judgment or other court ruling in favor of the
Backstop Investor. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.


(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.


(c)    Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.


(d)    Severability; Maximum Payment Amounts. If any provision of this Agreement
is prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed


12

--------------------------------------------------------------------------------




amended to apply to the broadest extent that it would be valid and enforceable,
and the invalidity or unenforceability of such provision shall not affect the
validity of the remaining provisions of this Agreement so long as this Agreement
as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). Notwithstanding anything to
the contrary contained in this Agreement (and without implication that the
following is required or applicable), it is the intention of the parties that in
no event shall amounts and value paid by the Company and/or any of its
Subsidiaries (as the case may be), or payable to or received by the Backstop
Investor, under this Agreement (including without limitation, any amounts that
would be characterized as “interest” under applicable law) exceed amounts
permitted under any applicable law. Accordingly, if any obligation to pay,
payment made to the Backstop Investor, or collection by the Backstop Investor
pursuant to this Agreement is finally judicially determined to be contrary to
any such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of the Backstop Investor, the Company
and its Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
the Backstop Investor, the amount of interest or any other amounts which would
constitute unlawful amounts required to be paid or actually paid to the Backstop
Investor under this Agreement. For greater certainty, to the extent that any
interest, charges, fees, expenses or other amounts required to be paid to or
received by the Backstop Investor under this Agreement or related thereto are
held to be within the meaning of “interest” or another applicable term to
otherwise be violative of applicable law, such amounts shall be pro-rated over
the period of time to which they relate.


(e)    Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Backstop Investor, the Company, its
Subsidiaries, their affiliates and Persons acting on their behalf, including,
without limitation, any transactions by the Backstop Investor with respect to
Common Stock or the Shares, and the other matters contained herein and therein,
and this Agreement and the instruments referenced herein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement shall (or
shall be deemed to) (i) have any effect on any agreements the Backstop Investor
has entered into with, or any instruments the Backstop Investor has received
from, the Company or any of its Subsidiaries prior to the date hereof with
respect to any prior investment made by the Backstop Investor in the Company or
(ii) waive, alter, modify or amend in any respect any obligations of the Company
or any of its Subsidiaries, or any rights of or benefits to the Backstop
Investor or any other Person, in any agreement entered into prior to the date
hereof between or among the Company and/or any of its Subsidiaries and the
Backstop Investor, or any instruments the Backstop Investor received from the
Company and/or any of its Subsidiaries prior to the date hereof, and all such
agreements and instruments shall continue in full force and effect. Except as
specifically set forth herein or therein, neither the Company nor the Backstop
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters. For clarification purposes, the Recitals are part of
this Agreement. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Backstop Investor against
whom such amendment is to be enforceable. No waiver shall be effective unless it
is in writing and signed by an authorized representative of the waiving party.
The Company has not, directly or indirectly, made any agreements with the
Backstop Investor relating to the terms or conditions of the transactions
contemplated by this Agreement except as set forth herein. Without limiting


13

--------------------------------------------------------------------------------




the foregoing, the Company confirms that, except as set forth in this Agreement,
the Backstop Investor has not made any commitment or promise or has any other
obligation to provide any financing to the Company, any Subsidiary or otherwise.
As a material inducement for the Backstop Investor to enter into this Agreement,
the Company expressly acknowledges and agrees that (x) no due diligence or other
investigation or inquiry conducted by the Backstop Investor, any of its advisors
or any of its representatives shall affect the Backstop Investor’s right to rely
on, or shall modify or qualify any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement and (y)
unless a provision of this Agreement is expressly preceded by the phrase “except
as disclosed in the SEC Documents,” nothing contained in any of the SEC
Documents shall affect the Backstop Investor’s right to rely on, or shall modify
or qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement.


(f)    Notices. All notices, requests, claims, demands and other communications
hereunder shall be given (and shall be deemed to have been duly given upon
receipt) by hand delivery, by prepaid overnight courier (providing written proof
of delivery), by transmission-mail (with confirmation of transmission other than
by means of an automatically-generated reply) or by certified or registered mail
(return receipt requested and first class postage prepaid), addressed as follows
(or at such other address for a Party as shall be specified by like notice):


If to the Company:
Cerecor Inc.
540 Gaither Road, Suite 400
Rockville, Maryland 20850
E-mail: jmiller@cerecor.com
Attention: Joe Miller, Chief Financial Officer


With a copy (for informational purposes only) to:
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
E-mail: dreynolds@wyrick.com
Attention: Donald R. Reynolds, Esq.


If to the Backstop Investor, to its address and email set forth on the signature
page hereto.


(g)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Common Shares. Backstop Investor may
assign some or all of its rights hereunder in connection with any transfer of
any of its Shares without the consent of the Company, in which event such
assignee shall be deemed to be a Backstop Investor hereunder with respect to
such assigned rights, provided such assignment is in compliance with applicable
federal and state securities laws.


(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.


(i)    Survival. The representations, warranties, agreements and covenants shall
survive the Closings.




14

--------------------------------------------------------------------------------




(j)     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(k)    Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement.
Notwithstanding anything in this Agreement to the contrary, for the avoidance of
doubt, nothing contained herein shall constitute a representation or warranty
against, or a prohibition of, any actions with respect to the borrowing of,
arrangement to borrow, identification of the availability of, and/or securing
of, securities of the Company in order for Backstop Investor (or its broker or
other financial representative) to effect short sales or similar transactions in
the future.


(l)    Remedies. Backstop Investor, and in the event of assignment by Backstop
Investor of its rights and obligations hereunder, each holder of Shares, shall
have all rights and remedies set forth in this Agreement and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it or any Subsidiary fails to perform,
observe, or discharge any or all of its or such Subsidiary’s (as the case may
be) obligations under this Agreement, any remedy at law would inadequate relief
to the Backstop Investor. The Company therefore agrees that the Backstop
Investor shall be entitled to specific performance and/or temporary, preliminary
and permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security. The remedies provided in this
Agreement shall be cumulative and in addition to all other remedies available
under this Agreement, at law or in equity (including a decree of specific
performance and/or other injunctive relief).


[signature pages follow]


15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Backstop Investor and the Company have caused their
respective signature page to this Agreement to be duly executed as of the date
first written above.
 
 
 
 
 
 
 
 
COMPANY:
 
 
 
 
 
 
 
 
 
CERECOR INC.
 
 
 
 
 
 
 
 
 
By: /s/ Joseph M. Miller
 
 
 
 
Name: Joseph M. Miller
 
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
BACKSTOP INVESTOR:
 
 
 
 
 
 
 
 
 
ARMISTICE CAPITAL MASTER FUND LTD.
 
 
 
 
 
 
 
 
 
By: /s/ Steven J. Boyd
 
 
 
 
Name: Steven J. Boyd
 
 
 
 
Title: Chief Investment Officer
 
 
 
 
 
 
 
 
 
c/o Armistice Capital, LLC
 
 
 
 
510 Madison Avenue, 22nd Floor
 
 
 
 
New York, NY, 10022
 
 
 
 
SBoyd@armisticecapital.com
 
 
 
 
DRadden@armisticecapital.com
 







--------------------------------------------------------------------------------






Exhibit A


Company Disclosure Letter




